Formal sitting - Hungary
President Schmitt, honoured guests, ladies and gentlemen, we welcome you, Mr Schmitt, as someone who, not long ago, was a fellow Member of our Parliament. You are with us, today, in a completely different role than before. You sat many times in this seat, Mr President, and chaired the proceedings of our Parliament. It gives us great pleasure that you are supporting the Hungarian Presidency today, and also that you are working today to create a friendly climate for the European Parliament in Europe, because you know how important this House is - how important it is for the people who live in our country and for the decisions which are made in the European Union.
We are going to vote, today, on the report drafted by Mrs Járóka. This is an important matter for us all, because the Roma minority is the most persecuted minority in Europe, and it is also the largest minority in Europe. We have both the will and the means to be able to solve this problem gradually. The Járóka report will contribute to this greatly. We are sure of this.
It is also important that we are opening up to the Balkan states. We remember very well, Mr President, that during the six years in which you worked with us, you attached very great importance to enlargement of the Union to include the Western Balkans. There are indeed many problems to be solved there. The countries concerned have to prepare first, but after that, their participation in the European Union will help us, too, to solve many problems. We would also like to thank you for your work on this.
Perhaps my fellow Members remember the days, many years ago, when you won Olympic gold medals. Then you put your whole heart into serving the Olympic movement, and now, as a statesman, you represent your country, and the European Union too, both outside the Union and in Europe. We would like to thank you for this. We are very interested in what you are going to say.
President of the Republic of Hungary. - (HU) I shall speak in my mother tongue, Hungarian. Mr President, honourable Members, ladies and gentlemen, I stand here before you with great pleasure and pride. I was glad to return to this important scene of my life and career, to my friends and associates, to the European Parliament, where I was a member for six years. Thank you for inviting me.
Mr President, what would I not have given a year ago for twenty minutes' speaking time! This is an influential place, where every politician, every public actor can learn a lot. I think it is no coincidence that many presidents and ministers have emerged from these benches. This is good news for Europe because it gains leading politicians who have graduated from the not-always-easy school of European dialogue, who see their national affairs in a community dimension, and who are not only able to represent interests, but have also learnt to reconcile them. This is Europe's civilisational legacy and this is its mission today as well.
The European Parliament is a prime example of the important role parliamentarianism and the culture of public debate plays in European thinking. Parliament, endowed with increased powers since the Treaty of Lisbon, is the guarantee of democratic decision making. Clear-mindedness and open attentiveness towards each other befit its traditions. Thus, Hungary, as the current President of the Council of the European Union, readily cooperates with the European Parliament, because this here is not simply a melting pot of legislation but, if I may put it like this, far more than that: the soul of Europe.
Ladies and gentlemen, indeed, Europe not only has a market, a currency, policies and laws, but it also has a soul and a spirit. I know full well that the day-to-day work here is mainly about practical details. However, the crises of the recent past have also illustrated what can happen when the fate of people is approached from a purely financial or technocratic aspect and the major objectives, the principles holding things in place, are forgotten.
Jean Monnet, whom we revere as one of the fathers of post-war cooperation and who, even as an economist, did not dream of merely economic unity for Europe, said this at the time: 'We need true European efforts. We are not forming coalitions of states, we are uniting men'. The following ideas expressed by Jean Monnet are still relevant today, even though they were put into words sixty years ago: 'We are here to undertake a common task - not to negotiate for our own national advantage, but to seek it to the advantage of all. Only if we eliminate from our debates any particularist feelings shall we reach a solution. In so far as we, gathered here, can change our methods, the attitude of all Europeans will likewise gradually change'.
More than six decades have elapsed since then. Do we, however, still take these thoughts which showed us the way seriously? From the very beginning, this alliance was more than a community of coal and steel. Its founding fathers brought it to life as a pledge of peace, as a mission to create a strong Europe. I admit that it is not easy to find a common denominator for half a billion people in today's expanded Europe, a Europe with 27 Members States. I - if you allow me - see a special grace in the fact that Hungary could take over the mantle of the rotating Presidency precisely now amidst grave dilemmas, hard struggles and momentous issues, because it is at such times that there is the greatest need for the qualities which my country has.
True, the battles of the present can never be fought for us by the spirit of our forebears. Nevertheless, we Hungarians can be rightly proud that, to quote the Hungarian composer, Ferenc Liszt, born 200 years ago, 'we are the sons of an inherently free people'. We live in a country which, thanks to Saint-King Stephen, was created as a tolerant, welcoming, multi-ethnic Christian community, has more than a thousand years of statehood, and has testified to its profound sense of freedom through revolutions. As Hungary's national holiday on 15 March is approaching, we must remember the many, many struggles of the Hungarians, such as the 1848 war of independence and revolution, and, to be sure, the 1956 revolution and fight for freedom, which some of you, many of you who are older, may remember, by dint of which we won ourselves a kind of right and respect here in Europe. Moreover, this never allowed us to forget fraternity and solidarity. We Hungarians have fought too much to be indifferent to the struggles of others and pass other people's problems by without a word.
For this reason, we are watching with particular sensitivity all the events which are now unfolding to the south of us in the Arab world. We show understanding for people's desire for freedom, for a trait that no doubt lives in the heart of every person and every nation. It is no wonder, and actually not unexpected, that this has happened. The desire for freedom of any nation cannot be suppressed forever. Sooner or later, it will break loose. It is the European Union's common duty to protect the interests of its own citizens and to remain true to its humanitarian obligations. Through its own means, it must promote peaceful transition and - there, in the countries concerned - prosperity in one's native land.
Ladies and gentlemen, or if I may so address you, colleagues and friends, as we are talking about solidarity, allow me to list a few of the concepts of the Schuman Plan, such as 'de facto solidarity', 'creative efforts', 'fusion of interest' and 'deeper community'. I sincerely believe that these terms, which we may come across in every EU document and every speech, have not lost their meaning. I am sure that these are profound emotions on which once European unity and post-war reconstruction could be built, and which eventually also brought the countries of Eastern and Central Europe oppressed by dictatorships back here, into this community.
Every point in the Hungarian Presidency's programme sets these basic values as goals. Everything that we are planning and working for can be described by two words, two words that are often used but which have lost nothing of their power: responsibility and solidarity. Please allow me to expand on a few points. What do we mean by solidarity and responsibility? Solidarity is required in financial affairs. We know that protecting the euro is the first of all our common tasks. This is a matter for all Member States, I repeat, all Member States, because the European Union's competitiveness is important for countries both within and outside the euro area, and it depends on us all jointly.
Already now, Hungary is setting a good example by laying down a strong legal restraint on state indebtedness in the constitution which is being drafted. Hungary has decided to take serious measures to reduce expenditure in order to alleviate its current debts and bring its budget deficit below the European average.
However, we respectfully expect the countries using the euro to regain confidence in the common currency. The introduction of the European semester serves the purpose of common competitiveness: it will enable Member States to inform each other of their budget plans prior to national approval and enable us to set country-specific targets. I personally would be delighted if it were introduced during the Hungarian Presidency and could even be called the Budapest semester.
Please allow me to use the words of Jean Monnet again, who thought it was an important virtue and aim of community commitment that nations - to quote him - 'instead of confrontation, will let themselves be mutually influenced, and eventually pass naturally to dialogue, to common action'. I know that common action still has its moot points, but I sincerely hope that these will be clarified successfully before the economic and financial discussions due to be held soon.
The magic word is prevention. This can help ensure that the financial crises of individual countries do not catch the European Union unawares and enables an appropriate reaction to these because it is easier to avoid a crisis than to recover from one.
We must shoulder responsibility for closing the development gap. Even in a community of this size, solidarity can mean paying attention to the fate of individual people, on the one hand, and to that of smaller and larger communities, entire regions, on the other. The citizens of the European Union deserve equal opportunities. This can be promoted by good cohesion policy, the main cornerstones of which have already been successfully agreed. It is important that Europe should not be torn apart from the point of view of competitiveness either.
Turning to solidarity and unity in the energy market, efforts to develop a single energy market are also closely linked to cohesion. They aim to reduce energy dependency and vulnerability and ensure the unrestricted flow of gas and electricity throughout Europe. The events in North Africa are also a reminder of how important it is to reduce unilateral dependence and to link up unconnected energy networks. Developments are needed for the completion of the single energy market, funds are needed for developments, and broad agreement is needed for finding the funds.
Assuming responsibility is required at a macro-regional level as well. Just as the Barcelona Process in the southern part of Europe and the strategy for the Baltic Sea region in the northern half provide a framework to harmonise regional developments, now the countries of Central and Eastern Europe are seeking opportunities for more efficient cooperation as well. The strategy for the Danube region is taking shape through the participation of 14 countries in some 40 programmes, which is excellent evidence that being neighbours, frequently mentioned as a geographical constraint, can also be viewed as a geopolitical asset. We are very much looking forward to the Danube, as one of our natural bonds and the river of our eternal dependence on each other, helping us progress thanks to the strategy due to be adopted in June; helping us as a green corridor, as an economic potential, as the driving power of joint ventures, as a developing transportation route and, indeed, as a cultural connection. Hungary is acting as an initiator in devising the strategy and, as regards the practical tasks, is organising the work on common water management and environmental protection.
We must accept responsibility on our borders. Europe must be able to react to rapid changes in the world. However, no change that is taking place justifies our acting against our own interests, running from one side of the ship to the other, thus only strengthening the effect of the none too light waves even more.
I am aware that many people raise the issue of the southern and eastern neighbourhoods as a case of either/or, saying that the current situation dictates that we focus all our attention on the European Union's southern borders. However, we can only give good responses to changed situations - and we must admit that there will always be such changed situations - if we otherwise stand firm at all points of the compass. If the European Union forgets this, it acts against itself and weakens itself. Unexpected situations can always arise more easily wherever we do not keep abreast of affairs, and vice versa: every newly arising problem can be handled more easily wherever there are well-functioning relations.
The Eastern Partnership is neither a Hungarian nor a Polish priority. Although this seems to appear to be our approach to the situation, it is far more common foresight. Nothing proves this more clearly than the fact that we will co-host the Eastern Partnership summit jointly with our Polish friends during their Presidency.
We also need to talk about the solidarity which we need to show with those waiting for expansion. The alliance of states that founded the European Union has always kept its doors open, saying that any democratic country wishing to accede of its own free will which accepts the EU's basic principles may become a member of the community. On the one hand, this means that there are clear conditions to belonging to the alliance. On the other hand, this means that we also have a responsibility for countries outside the European Union, for all those states which consider membership to be their goal and are making serious efforts to achieve this. The ambition to accede deserves clear answers, clear requirements, and an obvious schedule and perspective for the countries of the Western Balkans, but also Turkey and Iceland.
As regards responsibility for minorities, allow me to quote Article 3 of the Treaty of Lisbon: 'The Union is founded on the values of respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities'. Cultural diversity is indeed the essence of Europe, the source of its vitality. As a national declaration of this, in Hungary in the next national assembly - which, incidentally, will be halved in size from 2014 - all minorities within the country will have their own representation in parliament.
How Hungary represents the fate of Hungarians living abroad is in complete accordance with the same principle. We are in an unusual situation. We have a constitutional obligation to defend the minority rights of indigenous Hungarian communities living in other countries, their right to use their own language and right of self-government. Could we call ourselves good Europeans if we did not do this? It is precisely the European Union that provides us with a legal and intellectual framework where this issue is, in fact, no longer an issue. Now, at last, we have every chance of overcoming historic grievances - without mourning our geographical separation - and celebrating our spiritual and intellectual fellowship without any kind of territorial claim. We have even framed this in law. A state will become stronger and not weaker by granting rights to its minorities. By doing so, it will gain loyal, satisfied, self-respecting citizens, who - not inappreciably - enhance and add colour to diversity through their culture and traditions.
Lastly, allow me to mention the Roma strategy, as Mr Buzek has already done so. The Hungarian Presidency regards tabling an effective and viable Roma strategy to the European Union as one of its most important tasks. Lívia Járóka has already done this. I am convinced that we need this common action plan. To eradicate poverty, however, in addition to social measures, the firm rejection of prejudices, and developing a supporting cultural and educational environment are indispensable. All this is not, first and foremost, a question of agreement and money, but of our humanity and ingenuity.
Mr President, ladies and gentlemen, we are well aware that the rotating Presidency is primarily always about taking current processes forward. Two apparently opposing characteristics are needed for this: humility and tenacity. Humility in common concerns and tenacity in representing them are the qualities that may lead to success. At the end of our term, the yardstick for us will be this: whether we have strayed from the designated path, or whether we have managed to guide the dialogue back to essential, substantial and constructive affairs.
Therefore, the mission of our Presidency is to be the engine of the processes. Being a player in a team: this is also what the concept of the trio of presidencies represents. It is possible to produce a good individual performance but only if the service of the community, or rather team, interest remains paramount. Many things require reconsideration because it has become apparent that we did not build our new European life on sufficiently solid foundations. An era spent on seeking the way forward appears to be ending in Europe, too. I am inclined to think that I see a fortunate conjunction of the stars in this. Now the European Union has a President-in-Office which is a country making precisely the major structural changes that are also awaiting the EU. Large, poorly functioning systems believed to be unchangeable must be reorganised and reconsidered, and conditions better able to weather crises, which promote development and protect competitiveness, are needed.
The fact that everything in Hungary today is about the need for change and renewal only makes us more receptive to shaping the common European future. Therefore, we have the experience which makes it clear that we must return to the effective representation of community interests. Hungarians expect their leaders and politicians - on whom, incidentally, sovereign power was conferred last year to an unprecedented extent in Europe - to provide a framework for a new life and express the fundamental principles for our future through strong laws and a worthy constitution, and will call them to account on this. Our guiding principle at all times is to enact laws which determine our future in accordance with EU standards, European tradition and civil liberties.
The effective Hungarian constitution, if you will allow me to say a word about this, begins with the date 1949. This was the year when, in the more fortunate half of Europe, the idea of the common market had already come into being and its realisation was close at hand. In the same year, the Communist regime in Hungary expelled itself from Europe through show trials. The country lost its independence by being absorbed into the Soviet sphere of influence for decades. We were cut off from the real Europe, from the community to which we had always belonged through our traditions. Even the sun was blotted out from our vision.
What a state built on lies could lose, the Hungarians preserved as a nation. This is why I feel that it is important and speaks volumes that the Hungarian constitution will bear the current year from now on. It will bear the year 2011, when, as a kind of gift of history, as a form of redress, we can hold the office of the Presidency of the European Union for the first time. This is the first time when we can really demonstrate our democratic commitment through a lot of work and also under peaceful, constructive circumstances and are able to place our Hungarian resolve at the service of the community.
I believe that in the life of a nation, the right time for drafting a constitution always comes when it is strong enough to admit its past mistakes and advocate truths that will remain valid for many decades, and is sufficiently steadfast to see through what it has started. It is at least equally important that we build on European foundations. I guarantee and assure you that we will regard the Charter of Fundamental Rights of the European Union as the standard for the chapter on human rights in the new Hungarian constitution.
Ladies and gentlemen, I am a fencer and it was in this discipline that I took part in the Olympics, so the metallic sound of the clash of swords is not unfamiliar to me. Nevertheless, I do not think that on the European political scene today, we should compete to see who can oust and triumph over the other by force. History has not given us a mandate merely to engage in political chess games and tactical prestige battles, but to serve a cause, to strengthen cohesion and seek consensus.
Europeans need a successful, triumphant and strong Europe, a Europe that is equally founded on the community of interests and values, in which individual nations are also strong. The ambitious programme we call Europe 2020 is about precisely this.
Ladies and gentlemen, please allow me to finish my speech with a thought of the deservedly popular Hungarian writer Sándor Márai, which is related to Europe. I quote: 'We need to build this way of life further. We need to fill it with everything that is modern and preserve in it everything that is timeless. We have everything that we need; all we need is faith and stubborn will, faith in our role and the will to fight against the tyranny of stupidity and temper. Where can a European start work? Where can a Hungarian do so? I think he has already started'. End of quote. All I can add to this is so be it.
Thank you for listening.
President Schmitt, those were important words, and your definition is very important. The European Parliament means not only simple legislation but the very soul of Europe. Quotations from Jean Monnet on the spirit of integration, dialogue and common activity, common actions, are very important for us. It is very important to remind us of the Schuman Plan: grounded on solidarity, first of all, at the beginning of the European Union and then in the 1990s; last century in Central and Eastern Europe, today on the financial markets and, in the very near future, in the Mediterranean region. Thank you for all your remarks on today's activities and today's challenges and threats facing the European Union. Thank you very much for your speech. We will remember your words and your remarks.
(Applause)